Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending in the application.  The amendment filed 28 December 2020 has been entered, and the following has occurred: Claims 1-2, 5, 8-9, 12, 15-16, & 19 have been amended.  
Claims 1-20 remain pending in the application.














Claim Rejections - 35 USC§ 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

The claims recite subject matter within a statutory category as a process (claims 1-7), machine (claims 8-14), and manufacture (claims 15-20) which recite steps of:
receiving, at an event site associated with a mass casualty event, a user input instructing activation of a broadcast notification message;
sending, in response to the user input, the broadcast notification message concurrently to multiple local medical facilities via a network, the broadcast notification message comprising information about the mass casualty event at the event site
receiving from each of the multiple local medical facilities in response to the broadcast notification message, hospital data including available bed count information of any of the multiple local medical facilities and storing the available bed count information of each of the multiple local medical facilities;
reading patient data for each of a plurality of patients involved in the mass casualty event and storing the patient data, wherein the patient data is read from a tag worn or carried by each patient, wherein the patient data includes a triage category, the triage category comprising at least one of minor or uninjured;
updating a patient tracking board based on the received patient data and the available bed count information; and
displaying at least some of the patient data and at least some of the available bed count information on the patient tracking board.
These steps of receiving and sending information related to medical facilities such as available bed count, receiving patient data for the plurality of patients, and updating/displaying the information gathered and subsequently using this information to track the outcomes of victims being admitted into local medical facilities, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  The limitations presented amount to organizing human activity by performing the aforementioned method and using the categorized, received information to organize and possibly direct patient/victims of a mass casualty event to a healthcare facility using collected information and generated recommendations, which falls within the category of managing human behavior, social activities, teaching or following rules or instructions.  The user’s behaviors of choosing or routing to a certain medical facility are being effectively managed by the program’s recommendations and, as shown in MPEP 2106.04(a)(2)(II), therefore constitute certain methods of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions), then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, & 16-20, reciting particular aspects of how the method of organizing human activity may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a mobile device, a processing device, a non-transitory computer readable medium, a database, a display/hospital 
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining available bed count information and patient data including a triage category and sending/receiving a broadcast notification message, or recitation of receiving patient data from an RFID tag associated with the patient, amounts to mere data gathering, recitation of the hospital data specifically being available bed count information or the patient data triage category being at least one of minor or uninjured amounts to selecting a particular data source or type of data to be manipulated, recitation of updating a patient tracking board or displaying the results amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of hospital data or available bed count information or a mass casualty event, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 9-12, & 16-19, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-5, 9-12, & 16-19, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 7, 14, & 20, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 6, 13, & 19 reciting the forms being HIPAA compliant additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as sending or obtaining available bed count information and patient data including a triage category via network implementation or sending/receiving a broadcast notification message containing information relating to bed count information/patient data or reading patient data for patients via an RFID tag; e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); updating patient tracking boards and other displays based on received results, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); receiving and storing bed count information and patient data including a triage category, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14, & 16-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-5, 9-12, 16-19, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 3, 5-6, 10, 12-13, 17, & 19-20, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-3, 5, 9-10, 12, & 16-19, e.g., storing and Versata Dev. Group, MPEP 2106.05(d)(II)(iv). claims 7, 14, & 20 merely specify the type of event site and do not offer improvements or practical application). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.




















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, & 14-19 are rejected under 35 U.S.C. 103 as being unpatentable by Wyatt et al. (U.S. Patent Publication No. 20040243446) in view of Corwin et al. (U.S. Patent Publication No. 20090295569).

Claim 1 – 
Regarding Claim 1, Wyatt teaches a method comprising:
receiving, by a mobile device located at an event site associated with a mass casualty event, a  user input instructing activation of a broadcast notification message (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also sending a broadcast notification message or alert to be received by hospitals, ambulance services, etc. via mobile devices over computer network means; See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request);
sending, by the mobile device in response to the user input, the broadcast notification message concurrently to multiple servers associated with multiple local medical facilities via a network, the broadcast notification message comprising information about the mass casualty event at the event site (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also sending a broadcast notification message or alert to hospitals, ambulance services, etc. via mobile devices over computer network means; See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request, and further, if the user cannot determine or does not know which type of healthcare facility he or she may need for the victims of the emergency, a questionnaire may help the user choose a type of facility that may be suited to the patient that requires details of the emergency scene, such as, for instance, the geographical area where the emergency occurred);
receiving, by the mobile device, from each of the multiple servers associated with the multiple local medical facilities via the network in response to the broadcast notification message, hospital data including available bed count information of any of the multiple local medical facilities and storing the available bed count information of each of the multiple local medical facilities in a database (See Wyatt Par [0075] which discloses receiving the information from the hospitals via a computer network on the mobile devices; See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the 
updating, by the mobile device, a patient tracking board and a hospital tracking display based on the patient data and the available bed count information (See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time); and
displaying, on a user interface of the mobile device, at least some of the patient data and at least some of the available bed count information on the patient tracking board and the hospital tracking display (See Wyatt Par [0080]  which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices).
Wyatt does not explicitly disclose:
reading, by the mobile device, patient data for each of a plurality of patients involved in a mass casualty event and storing the patient data in the database, wherein the patient data is read from a tag worn or carried by each patient, wherein the patient data includes a triage category comprising at least one of minor or uninjured;

However, Wyatt Par [0060] does disclose being able to transfer medical records to certain medical facilities where a victim or subject is sent; See Wyatt Par [0060] which discloses the user being connected with the facility and being able to securely send medical records thereto/or to make an appointment with the facility; See Wyatt Fig. 2, El. 75 & 80 which show sending medical records of the patient involved in the incident to the healthcare facility; See Wyatt Par [0038] which discloses providing 

However, Corwin discloses the use of a tag or card that which can be worn by the patient and scanned or used via RFID are other wireless implementations to read or import patient data (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015]  such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss).  The disclosure of Corwin is directly applicable to the disclosure of Wyatt because both disclosures share limitations and capabilities, namely, they are both directed towards the management of patients/victims during emergency medical situations such as a mass casualty event, natural disaster, etc.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects of wireless transmission of patient data in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects disclosed in Wyatt to 

Claim 2 –
Regarding Claim 2, Wyatt and Corwin disclose the method of Claim 1 in its entirety.  Wyatt and Corwin further disclose a method, wherein:
receiving the available bed count information of any of the multiple local medical facilities comprises:
sending a hyperlink associated with a user interface to any of the multiple local medical facilities (See Wyatt Par [0022] which discloses access to the database being provided by a hyperlink; See Wyatt Par [0078] which discloses the database an d or electronic forms being access online by the plurality of computers/remote devices and being sent a hyperlink); and
receiving the available bed count information of any of the multiple local medical facilities after a user associated with any of the multiple local medical facilities actuates the hyperlink and inputs the available bed count information at the user interface (See Wyatt Par [0078] which discloses actuating the hyperlink on the website with one of more of the remote devices/computers and being able to access 

Claim 3 – 
Regarding Claim 3, Wyatt and Corwin disclose the method of Claim 1 in its entirety.  Wyatt and Corwin disclose a method, further comprising: 
displaying the available bed count information of each of the multiple local medical facilities at the user interface (See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices).

Claim 4 –
Regarding Claim 4, Wyatt and Corwin disclose the method of Claim 3 in its entirety.  Wyatt and Corwin further disclose a method, wherein:
the broadcast notification message comprises a conference call or a textual network message (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses generating a textual alert concerning the information of the hospitals and the incident that has occurred).


Claim 5 –
Regarding Claim 5, Wyatt and Corwin disclose the method of Claim 1 in its entirety.  Wyatt and Corwin disclose a method, further comprising:
receiving additional patient data for each of the plurality of patients by:
displaying a patient tracking form on a graphical display of each of multiple computing devices (See Wyatt Par [0061] which discloses providing electronic forms for the users to obtain information from the database such as patient information, amongst other information as seen in el. 75 ‘contact features’ in Fig. 2 ); and
receiving user input of the additional patient data using the patient tracking form at each of the multiple computing devices (See Wyatt Par [0079] which discloses the information automatically being entered into the database and/or electronic forms via importing medical records or alternatively the patient information being entered manually into the forms).

Claim 7 – 
Regarding Claim 7, Wyatt and Corwin disclose the method of Claim 1 in its entirety.  Wyatt and Corwin further disclose a method, wherein:
the event site comprises:
a crash site, a government building, a shopping center, or a sports venue (See Wyatt Par [0072] which discloses the mass casualty event comprising one of medical conditions, accidents, crimes, natural disasters, acts of terrorism, acts of war, etc.  See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, car accident scene (crash), etc.)
Claim 8 –
Regarding Claim 8, Wyatt discloses an apparatus comprising:
a display configured to show a user interface (See Wyatt Par [0061]-[0062] which discloses a display and graphical user interface that can be accessed via computer); and
at least one processing device configured to (See Wyatt Par [0050] and Fig. 1 which discloses the use of computers (which inherently contain processors or constitutes a processing device) connected to a computer network to perform the method):
receive, while the apparatus is located at an event site associated with a mass casualty even, a user input instructing activation of a broadcast notification message (See Wyatt Par [0051] & [0059]-[0061] which discloses the ability for users located at the emergency site or responding to an emergency situation to access or retrieve information from the database via computer and computer-network implementation);
send the broadcast notification message concurrently to multiple servers associated with multiple local medical facilities via a network, the broadcast notification message comprising information about the mass casualty event at the event site (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also sending a broadcast notification message or alert to hospitals, ambulance services, etc. via mobile devices over computer network means; See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request, and 
receive, from each of the multiple servers associated with the multiple local medical facilities via the network in response to the broadcast notification message, available bed count information of any of the multiple local medical facilities and store the available bed count information of each of the multiple local medical facilities in a database (See Wyatt Par [0075] which discloses receiving the information from the hospitals via a computer network on the mobile devices; See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the quantity of beds provided, the types of beds provided, the bed availability projection, or whether a wait-list is in effect for the facility);
update a patient tracking board and a hospital tracking display based on the received patient data and the available bed count information (See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time); and
control the display to display at least some of the patient data and at least some of the available bed count information on the patient tracking board and the hospital tracking display at the user interface (See Wyatt Par [0080]  which discloses the 

Wyatt does not explicitly disclose an apparatus comprising at least one processing device configured to:
read, by the mobile device, patient data for each of a plurality of patients involved in a mass casualty event and storing the patient data in the database, wherein the patient data is read from a tag worn or carried by each patient, wherein the patient data includes a triage category comprising at least one of minor or uninjured;

However, Wyatt Par [0060] does disclose being able to transfer medical records to certain medical facilities where a victim or subject is sent; See Wyatt Par [0060] which discloses the user being connected with the facility and being able to securely send medical records thereto/or to make an appointment with the facility; See Wyatt Fig. 2, El. 75 & 80 which show sending medical records of the patient involved in the incident to the healthcare facility; See Wyatt Par [0038] which discloses providing the status of arriving patients; See Wyatt Par [0038] which also discloses beds being suited for varying purposes such as beds for intermediate care, essentially low-risk ICU patients, meaning injuries are mild and stable, but too unstable to be treated in alternative healthcare settings such as home, etc.;  Wyatt Par [0077] discloses the use of computer networks that may be wireless such as via wireless Ethernet card access, Wi-Fi access of any wireless access which transmits and receives signals in the radio band.  Although most of this limitation is met with the aforementioned, cited portions of Wyatt, Wyatt remains silent on utilizing radio band or wireless implementations, as disclosed in Wyatt Par [0077], to remotely read patient data from a tag worn or carried by each patient.

However, Corwin discloses the use of a tag or card that which can be worn by the patient and scanned or used via RFID are other wireless implementations to read or import patient data (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015]  such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects of wireless transmission of patient data in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects disclosed in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin, because patients in need of medical attention, esp. during mass-casualty events, natural disasters, car crashes, etc. are often unconscious or altered due to injury, blood loss, etc., and can lead to delay in retrieval of relevant patient information, as well as, determining quick/accurate treatment (See Corwin Par [0008]-[0012]), but by using a card or tag that enables medical personnel to easily access a patient’s medical information allows for quick and efficient determination and retrieval critical medical information, regardless of the state of the patient (See Corwin Par [0018]).



Claim 9 –
Regarding Claim 9, Wyatt and Corwin disclose the apparatus of Claim 8 in its entirety.  Wyatt and Corwin further disclose an apparatus wherein:
receive the available bed count information of any of the multiple local medical facilities comprises, the at least one processing device is configured to:
send a hyperlink associated with a user interface to any of the multiple local medical facilities (See Wyatt Par [0022] which discloses access to the database being provided by a hyperlink; See Wyatt Par [0078] which discloses the database an d or electronic forms being access online by the plurality of computers/remote devices and being sent a hyperlink); and
receive the available bed count information of any of the multiple local medical facilities after a user associated with any of the multiple local medical facilities actuates the hyperlink and inputs the available bed count information at the user interface (See Wyatt Par [0078] which discloses actuating the hyperlink on the website with one of more of the remote devices/computers and being able to access the data, hospital resource allocation information, ambulance services, electronic forms, etc.; See Wyatt Par [0024] which discloses the system having a means for inputting information into the database that is actuated via the hyperlink, to input information associated with available beds in the plurality of beds located at that specific medical facility).

Claim 10 –
Regarding Claim 10, 
the at least one processing device is further configured to:
control the display to display the available bed count information of each of the local medical facilities at the user interface (See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices)

Claim 11 –
Regarding Claim 11, Wyatt and Corwin disclose the apparats of Claim 8 in its entirety.  Wyatt and Corwin further disclose an apparatus, wherein:
the broadcast notification message comprises a conference call or a textual network message  (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses generating a textual alert concerning the information of the hospitals and the incident that has occurred)

Claim 12 –
Regarding Claim 12, Wyatt and Corwin disclose the apparatus of Claim 8 in its entirety.  Wyatt and Corwin further disclose an apparatus, wherein the at least one processing device is further configured to:
control the display to display a patient tracking form (See Wyatt Par [0061] which discloses providing electronic forms for the users to obtain information from the database such as and
receive user input of additional patient data using the patient tracking (See Wyatt Par [0079] which discloses the information automatically being entered into the database and/or electronic forms via importing medical records or alternatively the patient information being entered manually into the forms).

Claim 14 –
Regarding Claim 14, Wyatt and Corwin disclose the apparatus of Claim 8 in its entirety.  Wyatt and Corwin further teach an apparatus, wherein:
the event site comprises a crash site, a government building, a shopping center, or a sports venue (See Wyatt Par [0072] which discloses the mass casualty event comprising one of medical conditions, accidents, crimes, natural disasters, acts of terrorism, acts of war, etc.  See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, car accident scene (crash), etc.)

Claim 15 –
Regarding Claim 15, Wyatt discloses a non-transitory computer readable medium containing instructions that when executed cause at least one processing device of a mobile device to:
receive, while the mobile device is located at an event site associated with a mass casualty event, a user input instructing activation of a broadcast notification message
send the broadcast notification message concurrently to multiple servers associated with multiple local medical facilities, via a network, the broadcast notification message comprising information about the mass casualty event at the event site, wherein the broadcast notification message is sent when the apparatus is located at the event site (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also sending a broadcast notification message or alert to hospitals, ambulance services, etc. via mobile devices over computer network means; See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request, and further, if the user cannot determine or does not know which type of healthcare facility he or she may need for the victims of the emergency, a questionnaire may help the user choose a type of facility that may be suited to the patient that requires details of the emergency scene, such as, for instance, the geographical area where the emergency occurred)
receive, from each of the multiple servers associated with the multiple local medical facilities via the network in response to the broadcast notification message, available bed count information of any of the multiple local medical facilities and store the available bed count information of each of the multiple local medical facilities in a database (See Wyatt Par [0075] which discloses receiving the information from the hospitals via a computer network on the mobile devices; See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the 
update a patient tracking board and a hospital tracking display based on the received patient data and the available bed count information (See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time); and
control the display to display at least some of the patient data and at least some of the available bed count information on the patient tracking board and the hospital tracking display at the user interface (See Wyatt Par [0080]  which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices).

Wyatt does not explicitly disclose a non-transitory computer readable medium containing instructions that when executed cause at least one processing device of a mobile device to:
read, by the mobile device, patient data for each of a plurality of patients involved in a mass casualty event and storing the patient data in the database, wherein the patient data is read from a tag worn or carried by each patient, wherein the patient data includes a triage category comprising at least one of minor or uninjured;

However, Wyatt Par [0060] does disclose being able to transfer medical records to certain medical facilities where a victim or subject is sent; See Wyatt Par [0060] which discloses the user being connected with the facility and being able to securely send medical records thereto/or to make an 

However, Corwin discloses the use of a tag or card that which can be worn by the patient and scanned or used via RFID are other wireless implementations to read or import patient data (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015]  such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects of wireless transmission of patient data in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects disclosed in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant 

Claim 16 –
Regarding Claim 16, Wyatt and Corwin disclose the non-transitory computer readable medium of Claim 15 in its entirety.  Wyatt and Corwin further disclose a non-transitory computer readable medium, wherein:
the instructions to receive the available bed count information of any of the multiple local medical facilities comprise instructions to:
send a hyperlink associated with a user interface to any of the multiple local medical facilities (See Wyatt Par [0022] which discloses access to the database being provided by a hyperlink; See Wyatt Par [0078] which discloses the database an d or electronic forms being access online by the plurality of computers/remote devices and being sent a hyperlink); and
receive the available bed count information of any of the multiple local medical facilities after a user associated with any of the multiple local medical facilities actuates the hyperlink and inputs the available bed count information at the user interface (See Wyatt Par [0078] which discloses actuating the hyperlink on the website with one of more of the remote devices/computers and being able to access 

Claim 17 –
Regarding Claim 17, Wyatt and Corwin disclose the non-transitory computer readable medium of Claim 15 in its entirety.  Wyatt and Corwin further disclose a computer readable medium containing instructions that when executed cause the at least one processing device to:
control the display to display the available bed count information of each of the local medical facilities at the user interface (See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices)
Claim 18 –
Regarding Claim 18, Wyatt and Corwin disclose the non-transitory computer readable medium of Claim 15 in its entirety.  Wyatt and Corwin further disclose a non-transitory computer readable medium, wherein:
the broadcast notification message comprises a conference call or a textual network message (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are 

Claim 19 –
Regarding Claim 19, Wyatt and Corwin disclose the non- transitory computer readable medium of Claim 15 in its entirety.  Wyatt and Corwin teach a non-transitory computer readable medium, further containing instructions that when executed, cause the at least one processing device to:
control the display to display a patient tracking form (See Wyatt Par [0061] which discloses providing electronic forms for the users to obtain information from the database such as patient information, amongst other information as seen in el. 75 ‘contact features’ in Fig. 2 ); and
receive user input of additional patient data using the patient tracking form (See Wyatt Par [0079] which discloses the information automatically being entered into the database and/or electronic forms via importing medical records or alternatively the patient information being entered manually into the forms).


Claims 6, 13, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. (U.S. Patent Publication No. 20040243446) in view of Corwin et al. (U.S. Patent Publication No. 20090295569), further in view of Mault et al. (U.S. Patent Publication No. 20110313792)

Claim 6 –
Regarding Claim 6, Wyatt and Corwin disclose the method of Claim 5 in its entirety.  Wyatt and Corwin do not explicitly disclose a method, wherein:
the patient tracking form is HIPAA compliant.



Mault discloses a method, wherein the patient tracking form is explicitly HIPAA compliant (See Mault Paragraph [0017]: "In one embodiment, the information that is collected and displayed is in compliance with the Health Insurance Portability and Accountability Act of 1996 (HIPAA) and its derivatives).  Mault is directly applicable to the method of Wyatt and Corwin because both methods share limitations and capabilities, namely, they are both directed towards remote and network implementation of communicating patient and hospital information to remote devices/computers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security surrounding the sending of the patient information/patient tracking form that is already disclosed in Wyatt and Corwin, to create a patient tracking form that is, more specifically, HIPAA compliant, as disclosed by Mault.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wyatt and Corwin to ensure that the patient tracking form is specifically HIPAA compliant, as disclosed by Mault, because any medical facility handling patient data must be in accordance with HIPAA as declared in HIPAA of 1996 (See Health Insurance Portability and Accountability Act (HIPAA) of 1996, Sec. 1175.  Requirements: "The HIPAA Privacy Rule protects the privacy of individually identifiable health information, called protected health information (PHI)...  This Rule sets national standards for protecting the confidentiality, integrity, and availability of electronic protected health information.  Compliance with the Security Rule was required by all medical facilities as of April 20, 2005 (April 20, 2006 for small health plans)").

Claim 13 –
Regarding Claim 13, Wyatt and Corwin disclose the apparatus of Claim 12 in its entirety.  Wyatt and Corwin do not explicitly disclose an apparatus, wherein:
the patient tracking form is HIPAA compliant.

While Wyatt and Corwin do disclose the secure and protocol adherent sending of medical records to the facility, the reference does not explicitly state this secure sending being in compliance with HIPAA (even though, this is essentially what is required to ensure HIPAA compliance)

Mault discloses an apparatus, wherein the patient tracking form is explicitly HIPAA compliant (See Mault Paragraph [0017]: "In one embodiment, the information that is collected and displayed is in compliance with the Health Insurance Portability and Accountability Act of 1996 (HIPAA) and its derivatives).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security surrounding the sending of the patient information/patient tracking form that is already disclosed in Wyatt and Corwin, to create a patient tracking form that is, more specifically, HIPAA compliant, as disclosed by Mault.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wyatt and Corwin to ensure that the patient tracking form is specifically HIPAA compliant, as disclosed by Mault, because any medical facility handling patient data must be in accordance with HIPAA as declared in HIPAA of 1996 (See Health Insurance Portability and Accountability Act (HIPAA) of 1996, Sec. 1175.  Requirements: "The HIPAA Privacy Rule protects the privacy of individually identifiable health information, called protected health information (PHI)...  This Rule sets national standards for protecting the confidentiality, integrity, and availability of electronic protected health information.  Compliance with 

Claim 20 –
Regarding Claim 20, Wyatt and Corwin disclose the non-transitory computer readable medium of Claim 19 in its entirety.  Wyatt and Corwin do not explicitly disclose a non-transitory computer readable medium, wherein:
the patient tracking form is HIPAA compliant.

While Wyatt and Corwin do disclose the secure and protocol adherent sending of medical records to the facility, the reference does not explicitly state this secure sending being in compliance with HIPAA (even though, this is essentially what is required to ensure HIPAA compliance)

Mault discloses a non-transitory computer readable medium, wherein the patient tracking form is explicitly HIPAA compliant (See Mault Paragraph [0017]: "In one embodiment, the information that is collected and displayed is in compliance with the Health Insurance Portability and Accountability Act of 1996 (HIPAA) and its derivatives).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security surrounding the sending of the patient information/patient tracking form that is already disclosed in Wyatt and Corwin, to create a patient tracking form that is, more specifically, HIPAA compliant, as disclosed by Mault.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Wyatt and Corwin to ensure that the patient tracking form is specifically HIPAA compliant, as disclosed by Mault, because any medical facility handling patient data must be in .


















Response to Arguments
Applicant’s arguments filed 28 December 2020 have been fully considered, but they are not persuasive.
Regarding 35 U.S.C. 101 rejections of Claims 1-20, Applicant argues on pp. 11-12 of Arguments/Remarks that the newly amended limitations add more elements to the claims that integrate the alleged, recited abstract idea into a practical application that imposes a meaningful limit on the judicial exception.  While Examiner thinks this is a step in the right direction towards overcoming the 35 U.S.C. 101 rejections, there is still further work that should be done to the claims in order to clearly show the practical application and represent a clear nexus between a problem laid out in Applicant’s specification and a specific solution that is presented in the claims.  Unfortunately, Applicant’s current specification is relatively silent on specific downfalls found in the art (See Applicant’s Spec. [0002] which discloses broadly that there are a number of “solutions” readily available in the market when it comes to mass casualty events, but field testing of these solutions under real-world conditions has identified a large number of deficiencies and failings).  Therefore, it is going to be difficult to present a clear nexus between a particular problem in the art that is described in the specification and a specific solution to said problem that is recited in the claims when all that is mentioned in the specification is the broad downfalls of “current solutions having a number of deficiencies and failings under real-world conditions”.  However, if Applicant can clearly present a solution in the claims that solves a particular failing/deficiency under real-world conditions, this would go a long way in overcoming the 35 U.S.C. 101 rejections.  As such, Claims 1-20 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 102/103 rejections of Claims 1-6, 8-12, and 14-19, Applicant argues on pp. 13-14 of Arguments/Remarks that the newly amended limitations in the independent claims overcome the previously set forth 35 U.S.C. 102 rejections from the previous office action.  Examiner agrees with Applicant.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new Claims 1-6, 8-12, and 14-19 remain rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 102/103 rejections of Claims 1-6, 8-12, and 14-19, Applicant argues on pp. 14 of Arguments/Remarks that because the independent claims were purportedly allowable over the art due to the newly amended limitations overcoming previously set forth 35 U.S.C. 102 rejections from the previous office action, dependent claims should also be allowable.  Examiner respectfully disagrees with Applicant.  As addressed above, the independent claims are not found to be allowable over the art, as a new grounds of rejection has been applied to the independent claims in view of Wyatt, further in view of Corwin.  Therefore, the dependent claims are not allowable over the prior art.  Accordingly, Claims 1-6, 8-12, and 14-19 remain rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 103 rejections of Claims 6, 13, & 20, Applicant argues on pp. 14 of Arguments/Remarks that because the independent claims were purportedly allowable over the art due to the newly amended limitations overcoming previously set forth 35 U.S.C. 102 rejections from the previous office action, dependent claims should also be allowable.  Examiner respectfully disagrees with Applicant.  As addressed above, the independent claims are not found to be allowable over the art, as a new grounds of rejection has been applied to the independent claims in view of Wyatt, further in view of Corwin.  Therefore, the dependent claims are not allowable over the prior art.  Accordingly Claims 6, 13, & 20 remain rejected under 35 U.S.C. 103 over Wyatt in view of Corwin, further in view of Mault.







Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 




/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        03/18/21

/JONATHAN DURANT/Primary Examiner, Art Unit 3626